DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/18/2020 and 2/16/2022 were filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 21-27 are rejected under 35 U.S.C. 102(a2) as being anticipated by  Zang (US 2018/0128576)

Regarding claim 21 Zang teaches (Figs. 11A-11C) a transparent sight display device capable for displaying a crosshair (par. 0041), 
the transparent sight display device comprising a first transparent thin film electroluminescent display having a substrate and a first active layer capable of emitting spectrum of light in a wavelength of visible light (par. 0040-0041), where:
the transparent sight display device further comprises a second transparent thin film electroluminescent display having a substrate and a second active layer capable of emitting spectrum of light in a wavelength of visible light (par. 0040-0041);
the first active layer of the first transparent thin film electroluminescent display comprises first active hairlines extending in a first direction (810; para. 0041);
 the second active layer of the second transparent thin film electroluminescent display comprises second active hairlines extending in a second direction, the second direction being transverse to the first direction (820; par. 0041); 
and the first and second transparent thin film electroluminescent displays are arranged in superposed manner to a superposed structure such that the first and second active hairlines extend transversely in relation to each other such that the crosshair is formed when one first active hairline and one second active hairline are activated (par. 0039).

Regarding claim 22 Zang teaches (Figs. 11A-11C) a transparent sight display device, where the first and second transparent thin film electroluminescent displays are arranged in superposed manner to the superposed structure such that the first-and second active hairlines extend perpendicularly in relation to each other such that the crosshair is formed when one first active hairline and one second active hairline are activated (para. 0041).

Regarding claim 23 Zang teaches (Figs. 11A-11C) a transparent sight display device, where the transparent sight display device comprises:
a first control unit connected to the first active hairlines and arranged to activate the first active hairlines; and a second control unit connected to the second active hairlines and arranged to activate the second active hairlines; or a common control unit connected to the first and second active hairlines and arranged to activate the first and second active hairlines (para. 0041).

Regarding claim 24 Zang teaches (Figs. 11A-11C) a transparent sight display device, where the first active hairlines are operatively separate active hairlines and the second active hairlines are operatively separate hairlines such that each first active hairline and each second active hairline is arranged to be activated independently of other first and second active hairlines for providing a movable crosshair (para. 0041).



Regarding claim 25 Zang teaches (Figs. 11A-11C) a transparent sight display device, where each first active hairline is separately connected to the first control unit and arranged to be activated independently of the other first hairlines (para. 0041); 
and each second active hairline is separately connected to the second control unit and arranged to be activated independently of the other second hairlines (para. 0041); 
or each first active hairline and each second active hairline is separately connected to the common control unit and arranged to be activated independently of the other first and second hairlines (para. 0041).

Regarding claim 26 Zang teaches (Figs. 11A-11C) a transparent sight display device, where the first and second active hairlines provide an intersection areas in the superposed structure of the transparent sight display device in the viewing direction of the transparent sight display device, and that: the first active hairlines are formed non-luminating at the intersection areas; or the second active hairlines are formed non-luminating at the intersection areas (para. 0041).

Regarding claim 27 Zang teaches (Figs. 11A-11C) a transparent sight display device, where the first and second transparent thin film electroluminescent displays being arranged in superposed manner such that the first and second active layers are spaced apart from each other for forming the transparent sight display device with a superposed structure (para. 0041).


Allowable Subject Matter
Claims 28-40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E TALLMAN whose telephone number is (571)270-3958. The examiner can normally be reached Monday-Friday 10 a.m. -6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Robert E. Tallman/           Primary Examiner, Art Unit 2872